Case 3:16-cv-02435-BRM-DEA Document 220-1 Filed 09/19/19 Page 1 of 9 PagelD: 3078

MONTGOMERY MCCRACKEN WALKER & RHOADS LLP

(A Limited Liability Partnership Formed in Pennsylvania)

By: Paul H. Zoubek, Esquire
Jeremy D. Mishkin, Esquire (Pro Hac Vice)
Georgette Castner, Esquire

Liberty View, Suite 600

457 Haddonfield Road

Cherry Hill, NJ 08002

(856) 488-7700

Attorneys for the Praxair Defendants

®

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,

Civil Action No.: 3:16-cv-2435-BRM-DEA

Vv.

PRAXAIR, INC., et al.,

Defendants.

 

PRAXAIR DISTRIBUTION, INC., et al.,
Defendants/Third-Party Plaintiffs,
Vv.

PRINCETON HEALTHCARE SYSTEM
HOLDING, INC., et al.,

 

 

Third-Party Defendants.

 

 

CERTIFICATION OF GEORGETTE CASTNER, ESQUIRE IN SUPPORT OF THE
PRAXAIR DEFENDANTS’ MOTION TO SEAL DOCUMENTS IN
LAWSON, ET AL. V. PRAXAIR, INC, ET AL.

I, Georgette Castner, of full age, hereby certify as follows:

5014776v 1
Case 3:16-cv-02435-BRM-DEA Document 220-1 Filed 09/19/19 Page 2 of 9 PagelD: 3079

1. I am an attorney licensed to practice law in the State of New Jersey, and am a
partner with the law firm Montgomery McCracken Walker & Rhoads LLP, counsel for the
Praxair Defendants in this matter.

2. I make this Certification in support of the Praxair Defendants’ Motion to Keep
Under Seal Plaintiffs’ September 5, 2019 letter and Exhibits C, D, E-G, K-M, O, P, Q, S, T, U,
V, W, X, Y, Z, AA, BB, EE, FF, HH, II, KK, LL, MM and NN attached thereto.

3, I have no personal knowledge of the underlying events giving rise to this action.
The facts set forth in this Certification are limited to procedural matters in this action and are true
to my personal knowledge.

4, On March 18, 2016, Plaintiffs filed this action in New Jersey Superior Court,
Middlesex County against thirteen different Praxair entities and the Western Defendants. [D.E.
1].

5. On April 29, 2016, the Praxair Defendants removed the action to this Court.
[D.E. 1, Notice of Removal].

6. On May 18, 2016, Praxair filed a Third-Party Complaint against Third-Party
Defendants University Medical Center of Princeton at Plainsboro (“UMCPP”). [D.E. 11, PDI
Third-Party Compl.].

7. On August 1, 2016, a Discovery Confidentiality Order was entered in this case to
allow any party to this litigation and any third-party the right to designate as “Confidential” and
subject to the Order “any information, document, or thing . . . that contains trade secrets,
competitively sensitive technical, marketing, financial, sales or other confidential business

information .. . or which the producing party otherwise believes in good faith to be entitled to

5014776v1
Case 3:16-cv-02435-BRM-DEA Document 220-1 Filed 09/19/19 Page 3 of 9 PagelD: 3080

protection under Rule 26(c)(1)(G) of the Federal Rules of Civil Procedure and Local Civil Rule
5.3.” [D.E. 44].

8. On September 5, 2019, Plaintiffs filed a letter on the public docket directed to the
parties’ discovery master, the Hon. Harry G. Carroll (Ret.) to raise discovery disputes for
resolution.

9. Plaintiffs filed the September 5, 2019, and accompanying exhibits, under
temporary seal pursuant to L.R. 5.3.

10. The Praxair Defendants move to maintain the September 5, 2019 letter and 15
exhibits that were marked confidential pursuant to the parties’ Discovery Confidentially Order,
and six exhibits which constitute Praxair’s discovery answers that summarize and synthesize
information marked confidential pursuant to the parties’ Discovery Confidentially Order.

11. For ease of reference, the following table identifies the materials that Praxair

seeks to maintain under seal and the reasons supporting the seal.

 

Exhibit Description Reasons

n/a Plaintiffs’ 9/5/19 Letter The legitimate private interest that warrants sealing
is the use of unproven commentary and
characterizations about Praxair's discovery, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

 

C Western_0031306, Marked confidential pursuant to the parties’
PRAXAIR_02832, Discovery Confidentiality Order. The legitimate
Diagrams showing the O- | private interest that warrants sealing is trade secret
ring seal information concerning the design of valves, which

if disclosed to the public, would cause Praxair
competitive and financial harm.

D UMCPP-E 01698 Praxair’s | Marked confidential pursuant to the parties’
email regarding WHA Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
email chain concerns confidential business
decisions on product testing with the input of
several lawyers, which if disclosed to the public,
would cause Praxair competitive and financial
harm.

 

 

 

 

 

 

-3-

5014776v1
Case 3:16-cv-02435-BRM-DEA Document 220-1 Filed 09/19/19 Page 4 of 9 PagelD: 3081

 

Plaintiffs 2.6.19 Letter to
Mr. Mishkin re Praxair
Discovery Deficiencies

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information marked confidential pursuant to the
parties’ discovery confidentiality order, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

Praxair 3.14.19 Letter to
Plaintiffs re Praxair ESI
production

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information marked confidential pursuant to the
parties’ discovery confidentiality order, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

Plaintiffs 3.28.19 Response
to Praxair re Praxair
Discovery Deficiencies

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information marked confidential pursuant to the
parties’ discovery confidentiality order, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

Praxair 5.14.19 Letter to
Plaintiffs re Discovery
Deficiencies

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information marked confidential pursuant to the
parties’ discovery confidentiality order, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

Praxair Letter to Plaintiffs
re Praxair ESI Deficiencies
and Redactions

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information marked confidential pursuant to the
parties’ discovery confidentiality order, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

Plaintiffs 5.17.19 Email to
Praxair

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information marked confidential pursuant to the
parties’ discovery confidentiality order, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

 

 

Praxair ESI Redaction Log

 

The legitimate private interest that warrants sealing
is that this document provides information on
information protected by the attorney-client
privilege.

 

5014776v1

-4.

 
Case 3:16-cv-02435-BRM-DEA Document 220-1 Filed 09/19/19 Page 5 of 9 PagelD: 3082

 

PRAXAIR_ 1011606,
Example of Redactions

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document includes information on past recalls not
the subject of this instant litigation, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

PRAXAIR_ 1016299,
Example of Redactions

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document includes information on past complaint
not the subject of this instant litigation, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

PRAXAIR_00025, FDA
Letter to CEO Steve Angel

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document is a private communication from a
government agency concerning sensitive consumer
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

PRAXAIR_00054, FDA
Letter to CEO Steve Angel

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document is a private communication from a
government agency concerning sensitive consumer
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

PRAXAIR 1025384,
PRAXAIR 1025441,
PRAXAIR 1025448, To
CEO SteveAngel

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that these
emails concern private communications from a
government agency concerning sensitive consumer
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

PRAXAIR_ 1015700,
Announcement from CEO
Steve Angel

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
announcement concerns Praxair’s internal review
process and procedures concerning events, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

 

 

PRAXAIR_ 1015423, FDA
Warning Letter

 

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document is a private communication from a

 

 

5014776v1

5.
Case 3:16-cv-02435-BRM-DEA Document 220-1 Filed 09/19/19 Page 6 of 9 PagelD: 3083

 

government agency concerning sensitive consumer
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

PRAXAIR_ 1005631,
Norris Email

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document contains sensitive customer information,
which if disclosed to the public, would cause
Praxair competitive and financial harm.

 

PRAXAIR _02809.pdf,
Western 0086094,
Purchasing Information

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document contains confidential invoicing
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

PRAXAIR_ 1005045,
Email re Territory
Managers

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document contains sensitive customer information,
which if disclosed to the public, would cause
Praxair competitive and financial harm.

 

AA

PRAXAIR_ 1005675,
Norris Email

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document contains sensitive business information
concerning Praxair’s marking system, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

BB

PRAXAIR_ 1010426,
Lefevre Email

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing is that this
document contains sensitive business information
concerning Praxair’s cleaning processes, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

EE

Praxair’s Answers to
Plaintiffs’ Third Set of
Interrogatories

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

FF

Praxair’s Responses To
Plaintiffs’ Fourth RFPs

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

 

HH

 

Praxair’s Answers to

 

The legitimate private interest that warrants sealing

 

5014776v1

-6-

 
Case 3:16-cv-02435-BRM-DEA Document 220-1 Filed 09/19/19 Page 7 of 9 PagelD: 3084

 

Plaintiffs’ Fourth Set of
Interrogatories

is that these discovery answers summarize and
synthesize commercially sensitive business
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

I

Praxair’s Responses to
Plaintiffs’ First RFAs

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

KK

PRAXAIR _08667,
Communications with
WorkSafeBC

Marked confidential pursuant to the parties’
Discovery Confidentiality Order. The legitimate
private interest that warrants sealing this email
chain concerns product testing and protected
product design, which if disclosed to the public,
would cause Praxair competitive and financial
harm.

 

LL

Praxair Revised Privilege
Log

The legitimate private interest that warrants sealing
is that this document provides information on
information protected by the attorney-client
privilege.

 

MM

Plaintiffs 5.23.19 Email to
Praxair

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information marked confidential pursuant to the
parties’ discovery confidentiality order, which if
disclosed to the public, would cause Praxair
competitive and financial harm.

 

NN

 

 

Praxair’s Responses to
Plaintiffs’ Fifth RFP

 

The legitimate private interest that warrants sealing
is that these discovery answers summarize and
synthesize commercially sensitive business
information, which if disclosed to the public, would
cause Praxair competitive and financial harm.

 

As demonstrated above, Plaintiffs’ September 5, 2019 letter and Exhibits C, D, E-

G, K-M, O, P, Q, S, T, U, V, W, X, Y, Z, AA, BB, EE, FF, HH, I, KK, LL, MM and NN

attached thereto contain confidential business information that if disclosed publicly, would harm

Praxair’s competitive standing. Nixon v. Warner Communications, Inc., 435 U.S. 589, 598

(1978) (observing that “the right to inspect and copy judicial records is not absolute[,]” and that

courts have properly refused to permit public inspection of “business information that might

5014776v1

-7-

 
Case 3:16-cv-02435-BRM-DEA Document 220-1 Filed 09/19/19 Page 8 of 9 PagelD: 3085

harm a litigant’s competitive standing.”). Accordingly, maintaining the confidentiality of the
letter and exhibits by permitting its filing under seal is warranted, because public disclosure of
the commercially sensitive information contained therein would cause Praxair competitive
disadvantage. See id.; see also Eisai, Inc. v. Sanofi-Aventis, U.S., LLC, 2014 WL 8108466, *2-3
(D.N.J. Aug. 4, 2014) (denying plaintiffs motion to unseal record where doing so would
publicly disclose sensitive business information, thereby causing defendant competitive
disadvantage).

13. A less restrictive alternative is not available because the entirety of the described
materials are proprietary and confidential. Accordingly, redaction of the letter and exhibits that
contain sensitive business information would effectively result in the redaction of the materials
in their entirety.

14. Pursuant to Local Rule 7.1(d)(4), no brief in support of this Motion is necessary

because the facts and applicable law necessary are contained herein.

5014776v1
Case 3:16-cv-02435-BRM-DEA Document 220-1 Filed 09/19/19 Page 9 of 9 PagelD: 3086

WHEREFORE, the Praxair Defendants respectfully request that the Court issue an Order

sealing Plaintiffs’ September 5, 2019 letter and Exhibits C, D, E-G, K-M, O, P, Q, S, T, U, V, W,

X, Y, Z, AA, BB, EE, FF, HH, U, KK, LL, MM and NN attached thereto.

Dated: September 19, 2019 By:

5014776vi

MONTGOMERY, McCRACKEN,
WALKER & RHOADS, LLP

s/Georgette Castner

Paul H. Zoubek, pzoubek@mmwr.com
Jeremy D. Mishkin, jmishkin@mmwr.com
(admitted pro hac vice)

Georgette Castner, gcastner@mmwr.com
Liberty View, Suite 600

457 Haddonfield Road

Cherry Hill, NJ 08002

Tel: (856) 488-7700

Fax: (856) 488-7720

Attorneys for Praxair Defendants
